        Case 3:19-cv-00176-RDM Document 15 Filed 05/10/19 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTINE KUTZ,                             :
     Plaintiff,                             : No. 3:19-cv-00176
                                            :
v.                                          : Judge Robert D. Mariani
CARGILL COCOA & CHOCOLATE,                  :
INC.,                                       :
      Defendant.                            :


                        JOINT CASE MANAGEMENT PLAN

       Having complied with the meet and confer requirements set forth in the Local

Rules, or with any orders specifically modifying their application in the above-captioned

matter, Plaintiff Christine Kutz (“Kutz”) and Cargill Cocoa & Chocolate, Inc. (“Cargill”)

(collectively, the “Parties”), by and through their respective attorneys, hereby submit the

following Joint Case Management Plan

1. Principal Issues

       1.1    Separately for each party, please give a statement summarizing this case:

             By plaintiff(s):
       Ms. Kutz was hired by Defendant on or around April 20, 2015, as a Food Safety
Quality & Regulatory Technologist; for FLSA purposes, Defendant had classified her as
a “non-exempt” employee. Throughout her tenure with Defendant, Ms. Kuntz regularly
worked in excess of forty (40) hours per week and was paid overtime wages accordingly.
In or around August 2015, Defendant reclassified Ms. Kutz’s position as “exempt,”
though neither the position nor its requirements had changed. Ms. Kuntz continued to
work well in excess of forty (40) hours per week. Subsequent to a restructure in or
around April 2018, Defendant reclassified the Food Safety Quality & Regulatory
Technologist position as “non-exempt,” though – again – neither the position nor its
requirements had changed. Ms. Kuntz, therefore, is due overtime wages for those hours
she worked in excess of forty (40) while misclassified.
        Case 3:19-cv-00176-RDM Document 15 Filed 05/10/19 Page 2 of 9


               By defendant(s):

       Christine Kutz was employed as a Food Safety Quality & Regulatory Technologist
with Cargill from about April 2015, to April 2018. Although Kutz initially was classified
and paid as “non-exempt” for FLSA purposes for a period of time, Kutz’s duties changed
while employed by Cargill which satisfied the requirements to be exempt under the
FLSA and Pennsylvania law. Accordingly, Cargill denies any liability to Kutz for any
alleged unpaid overtime.


      1.2      The facts the parties dispute are as follows:

            • All factual issues except those listed below.

               The facts the parties agree upon are as follows:

            • Plaintiff is an adult individual residing in Lancaster County, Pennsylvania

            • Defendant is a corporation headquartered in Hennepin County, Minnesota

            • Plaintiff’s employment with Defendant was terminated on or about August
              30, 2018, for reasons unrelated to the claims underlying this action

      1.3      The legal issues the parties dispute are as follows:

            • Whether Kutz was properly classified as exempt in the latter period of her
              employment pursuant to the Fair Labor Standards Act and Pennsylvania
              law

            • Whether an implied contract is needed to state a claim under the Wage
              Payment and Collection Law

            • Whether Plaintiff has satisfied the standards required to show that Cargill’s
              actions were willful and intentional and not in good faith

            • Whether Plaintiff has satisfied the standards required to obtain equitable
              tolling of the statute of limitations

            • Whether Plaintiff is entitled to prejudgment interest and liquidated damages

            • Whether Plaintiff is owed wages for her hours worked in excess of forty
              (40) per week.

               The legal issues the parties agree upon are as follows:
               None.
        Case 3:19-cv-00176-RDM Document 15 Filed 05/10/19 Page 3 of 9


      1.4    Identify any unresolved issues as to service of process, personal
             jurisdiction, subject matter jurisdiction, or venue: None

      1.5    Identify any named parties that have not yet been served: N/A

      1.6    Identify any additional parties that:
             plaintiff(s) intends to join: None
             defendant(s) intends to join: None

      1.7    Identify any additional claims that:
             plaintiff(s) intends to add: None
             defendant(s) intends to add: None


2.0   Disclosures

       The undersigned counsel certify that they have made the initial disclosures
required by Federal Rule of Civil Procedure 26(a)(1) or that they will do so within the
time provided by that rule.

      2.1    Separately for each party, list by name and title/position each person
             whose identity has been disclosed.

      The parties have not yet made the initial disclosures required by Federal Rule of
      Civil Procedure 26(a)(1). However, the parties will make such disclosures within
      the time provided by that rule.

3.0   Early Motions

        Identify any motion(s) whose early resolution would likely have a significant
effect either on the scope of discovery or other aspects of the litigation:

      Nature of Motion                  Moving Party        Filing Date
       Case 3:19-cv-00176-RDM Document 15 Filed 05/10/19 Page 4 of 9


4.0   Discovery

      4.1      Briefly describe any discovery that has been completed or is in
               progress:

               By plaintiff(s): None

               By defendant(s): None


      4.2      Describe any discovery that all parties agree should be conducted,
               indicating for each discovery undertaking its purpose or what kinds of
               information will be developed through it (e.g., "plaintiff will depose
               Mr. Jones, defendant's controller, to learn what defendant's revenue
               recognition policies were and how they were applied to the kinds of
               contracts in this case"):

            • Plaintiff will depose individuals who are identified as potential witnesses.
              Plaintiff will seek her personnel record from Defendant, as well as the
              personnel records of other comparator individuals which may be relevant.

            • Plaintiff will serve Interrogatories and Requests for Production of
              Documents on Defendant.

            • Defendant will depose Plaintiff, serve interrogatories, serve written
              document requests, and/or serve requests for admissions to obtain relevant
              information and materials in Plaintiff’s position that address the questions
              of her job duties and her proper status as exempt under the relevant laws;
              and the amount of hours she claims to have worked.

      4.3      Describe any discovery that one or more parties want(s) to conduct but
               to which another party objects, indicating for each such discovery
               undertaking its purpose or what kinds of information would be
               developed through it:

            • None at this time

      4.4      Identify any subject area limitations on discovery that one or more
               parties would like imposed, at the first stage of or throughout the
               litigation: None at this time.


      4.5      For each of the following discovery tools, recommend the per-party or
               per-side limitation (specify a number) that should be fixed, subject to
               later modification by stipulation or court order on an appropriate
               showing (where the parties cannot agree, set forth separately the limits
       Case 3:19-cv-00176-RDM Document 15 Filed 05/10/19 Page 5 of 9


            . . . . . . recommended by plaintiff(s) and by defendant(s)):

            4.5.1 depositions (excluding experts) to be taken by:

                   plaintiff(s): 10      defendant(s): 10

            4.5.2 interrogatories to be served by:

                   plaintiff(s): 25      defendant(s): 25

            4.5.3 document production requests to be served by:

                   plaintiff(s): 35      defendant(s): 35

            4.5.4 requests for admission to be served by:

                   plaintiff(s): 25      defendant(s): 25

      4.6   Discovery of Electronically Stored Information

                Counsel certify that they have conferred about the matters
            addressed in M.D. Pa LR 26.1 and that they are in agreement about
            how those matters will be addressed in discovery.

                Counsel certify that they have conferred about the matters addressed in
            M.D. Pa. LR 26.1 and that they are in agreement about how those matters
            will be addressed in discovery with the following exceptions:


5.0   Protective Order

      5.1   If entry of a protective order is sought, attach to this statement a copy
            of the proposed order. Include a statement justifying the propriety of
            such a protective order under existing Third Circuit precedent.

      Not sought at this time

      5.2   If there is a dispute about whether a protective order should be
            entered, or about certain terms of the proposed order, briefly
            summarize each party's position below:

      N/A
       Case 3:19-cv-00176-RDM Document 15 Filed 05/10/19 Page 6 of 9


6.0   Scheduling

      6.1    Final date for joining additional parties:
             5/31/2019 Plaintiff(s)

             5/31/2019 Defendant


      6.2    Final date for amending pleadings:

             5/31/2019 Plaintiff(s)

             5/31/2019 Defendant

      6.3    All fact discovery commenced in time to be completed by:
                       12/6/2019

      6.4    All potentially dispositive motions should be filed by: 1/31/2020

      6.5    Reports from retained experts due:

             from plaintiff(s) by 2/1/2020

             from defendant(s) by 3/7/2020

      6.6    Supplementations due 3/21/2020

      6.7    All expert discovery commenced in time to be completed by 4/15/2020

      6.8    This case may be appropriate for trial in approximately:

                     240 Days from the filing of the action in this court

             ____ 365 Days from the filing of the action in this court

             455 Days from the filing of the action in this court

      6.9    Suggested Date for the final Pretrial Conference: May 2020

      6.10   Trial

             6.10.1        Suggested Date for Trial: May 2020
        Case 3:19-cv-00176-RDM Document 15 Filed 05/10/19 Page 7 of 9


7.0    Certification of Settlement Authority (All Parties Shall Complete the
Certification)

I hereby certify that the following individual(s) have settlement authority.

       For Plaintiff:

       Christine Kutz
       Name
       Plaintiff
       Title
       c/o Plaintiff’s counsel


       Address

                                 Daytime Telephone

       For Defendant:

       Michael Wilhelm, Esq.
       Name
       Employment & Labor Attorney, Cargill
       Title
       c/o Defendant’s counsel


       Address

                                 Daytime Telephone

8.0    Alternative Dispute Resolution ("ADR")

       8.1    Identify any ADR procedure to which this case already has been
              assigned or which the parties have agreed to use.

              ADR procedure     N/A
              Date ADR to be commenced
              Date ADR to be completed
        Case 3:19-cv-00176-RDM Document 15 Filed 05/10/19 Page 8 of 9


       8.2    If the parties have been unable to agree on an ADR procedure, but one
       or more parties believes that the case is appropriate for such a procedure,
       identify the party or parties that recommend ADR and the specific ADR
       process recommended:

       Plaintiff is open to mediation.

       Defendant is also open to mediation, but will want to consult further with Plaintiff
       to determine the most appropriate time and what discovery needs to occur, if any,
       prior to any mediation being scheduled.


       8.3    If all parties share the view that no ADR procedure should be used in
              this case, set forth the basis for that view: _________________________


9.0    Consent to Jurisdiction by a Magistrate Judge

       Indicate whether all parties agree, pursuant to 28 U.S.C. § 636(c)(1), to have a
       magistrate judge preside as the judge of the case with appeal lying to the United
       States Court of Appeals for the Third Circuit:

       All parties agree to jurisdiction by a magistrate judge of this court:   Y X N.

       If parties agree to proceed before a magistrate judge, please indicate below
       which location is desired for the proceedings: N/A

10.0   Other Matters

       Make any other suggestions for the case development process, settlement, or trial
       that may be useful or necessary to the efficient and just resolution of the dispute.

       n/a
        Case 3:19-cv-00176-RDM Document 15 Filed 05/10/19 Page 9 of 9



11.0   Identification of Counsel

       Counsel shall be registered users of the court’s Electronic Case Files System
       (ECF) and shall file documents electronically in accordance with the Local Rules
       of Court and the Standing Order RE: Electronic Case Filing Policies and
       Procedures. Electronic filing is required unless good cause is shown to the Chief
       Judge why counsel cannot comply with this policy. Any request for waiver of
       electronic filing must be filed with the Clerk’s Office prior to the case
       management conference. The Chief Judge may grant or deny such request.

       Identify by name, address, and telephone number lead counsel for each party. Also
       please indicate ECF User status below.

                           Derrek W. Cummings, Esq. (PA 83286)
                           Steve T. Mahan, Esq. (PA 313550)
                           Stephen P. Gunther, Esq. (PA 324203)
                           Larry A. Weisberg, Esq. (PA 83410)
                           Weisberg Cummings, P.C.
                           2704 Commerce Drive, Suite B
                           Harrisburg, PA 17110
Dated: 5/13/2019           717-238-5707
                           Attorney(s) for Plaintiff(s)
                           ECF User(s)
                           Waiver requested (as separate document)
                           Fed.R.Civ.P.7.1 (statement filed if necessary)*



                           Vincent Candiello, Esq.
                           Jason A. Cabrera, Esq.
                           Cozen O’Connor
                           17 North Second Street, Suite 1410
                           Harrisburg, PA 17101
Dated: 5/13/2019           717-773-4200
                           Attorneys(s) for Defendant(s)
                           ECF User(s)
                           Waiver requested (as separate document)
                           Fed.R.Civ.P.7.1 (statement filed if necessary)*
* Fed.R.Civ.P.7.1 requires a nongovernmental corporate party to file a statement with the
initial pleading, first entry of appearance, etc., that identifies any parent corporation and
any publicly held corporation that owns 10% or more of its stock, or state there is no such
corporation.
